DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2020 and 05/20/2020 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 1-11 are pending, with claims 1-11 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regarding claim 9, Sharpe discloses a sperm sorting method, comprising
injecting buffer liquid into an upstream of a channel (18) from two sides of the channel (Fig 1), such that two buffer layers are formed on two sidewalls of the channel respectively (Fig 1); and
injecting semen into the upstream (48) of the channel from middle of the channel (Fig 1), such that a semen layer is formed between the two buffer layers (Fig 1).

Regarding claim 10, Sharpe discloses all of the limitations of claim 9, further comprising respectively dividing the two buffer layers and the semen layer at downstream of the channel (Fig 1), such that the two buffer layers and the semen layer flows to a plurality of collection grooves (outlets of 22a, 24a) respectively; and collecting sperm from the collection grooves (par 54-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Motile Human Sperm Sorting by an Integrated Microfluidic System” J Nanomed Nanotechnol 2014, 5:3, hereinafter Huang in view of Sharpe et al. US 20140273192 A1 hereinafter Sharpe.
Regarding claim 1, Huang discloses a microfluidic chip (Fig 1) for sorting sperm (Abstract) comprising a substrate (Fig 1), a sample channel (see annotated Fig 2) disposed in the substrate (Fig 1). A plurality of divergent channels disposed in the substrate (see annotated Fig 2), each of the divergent channels comprising a main channel (see annotated Fig 2) and a branch channel connected to an end of the main channel away from the sample channel and disposed on one side of the main channels respectively (see annotated Fig 2), wherein the sample channel and the main channels of the plurality of divergent channels are substantially connected to each other in serial along a direction (see annotated Fig 2).
Huang does not disclose two branch channels connected to an end of the main channel away from the sample channel and disposed at two sides of the main channels respectively.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divergent channels of Huang to substitute the single branching channel of Huang with the multiple branching channels of Sharpe to obtain the predictable result of having multiple outlets of which sperm cells can be sorted between as recognized by Sharpe.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Annotated Fig 2 of Huang

    PNG
    media_image1.png
    634
    830
    media_image1.png
    Greyscale

Regarding claim 4, Huang in view of Sharpe discloses all of the limitations of claim 1, Sharpe discloses further comprising a plurality of collection grooves (outlets at the end of branch channels, 22a, 24a) disposed in the substrate, wherein the collection grooves are located at the two sides of the main channels respectively (Sharpe Fig 2A), and the branch channels of the divergent channels are connected to the collection grooves respectively (Fig 2A).

Regarding claim 5, Huang in view of Sharpe discloses all of the limitations of claim 1, Sharpe further discloses wherein in at least one of the divergent channels, widths of the two branch channels are smaller than a width of the main channel (Sharpe, Fig 1).



Regarding claim 7, Huang in view of Sharpe discloses all of the limitations of claim 1, wherein a width of one of the main channels close to the sample channel is greater than a width of one of the main channels away from the sample channel (Huang, Fig 2).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sharpe as applied to claim 1 above, and further in view Pant et al. US 20150377861 A1 hereinafter Pant.
Regarding claim 2, Huang in view of Sharpe discloses all of the limitations of claim 1, Sharpe discloses further comprising a plurality of collection groove disposed in the substrate (outlets at the end of branch channels 22a, 24a; Fig 2A, Sharpe), wherein the collection grooves are arranged along the direction (Sharpe, Fig 2A).
Huang in view of Sharpe does not disclose two branch channels of one of the divergent channels are connected to one of the collection grooves.
However, Pant is in the analogous art of cell culturing (Abstract) and discloses (Fig 6) a sample channel, a plurality of divergent channels with a main channel having two branching channels with separate collection grooves (outlets at the end of the branching channels). Pant further discloses that branching channels can diverge prior to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the collection grooves of Huang in view of Sharpe with the converging branching channels to a single collection groove of Pant to obtain the predictable result of having a single outlet location for a set of branching channels as recognized by Pant.

Regarding claim 3, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 2, wherein the two branches of the divergent channel closest to the sample channel are connected to one of the collection grooves farthest away from the sample channel (Pant, Fig 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sharpe as applied to claim 1 above, and further in view of Yamada et al. “Hydrodynamic filtration for on-chip particle concentration and classification utilizing microfluidics” Lab Chip, 2005, 5, 1233-1239, hereinafter Yamada.
Regarding claim 8, Huang in view of Sharpe discloses all of the limitations of claim 1, but does not disclose wherein widths of the main channels are substantially equal.
However, Yamada is in the analogous art of cell sorting (Abstract) and discloses a sample channel in series with divergent channels having main channels and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the widths of main channels of Huang in view of Sharpe to incorporate the substantially equal width of main channels of Yamada. Doing so would allow sorting of cells by size as recognized by Yamada.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe as applied to claim 9 above, and further in view of Morachis et al. US 20180163713 A1 hereinafter Morachis.
Regarding claim 11, Sharpe discloses all of the limitations of claim 9, but does not disclose further comprising before injecting the buffer liquid and the semen into the channel, injecting hydrophilic liquid into the channel.
However, Morachis is in the analogous art of cell sorting (Abstract) and discloses buffer/sheath fluids include phosphate-buffered saline (par 3) which is hydrophilic as it contains water. Morachis discloses that gas bubbles in the system can make it hard to control fluid due to their compressibility, priming a system can be used to removed gas 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharpe to incorporate the step of priming the system with degassed buffer of Morachis. Doing so would remove gas bubbles before cell sorting for optimal performance as recognized by Morachis.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landers et al. US 20110033922 A1 discloses a sperm sorting microfluidic chip with a plurality of diverging channels with substantially equal widths.
Pan et al. US 20140315281 A1 discloses a sperm sorting microfluidic chip with a plurality of diverging channels with two branching channels on opposing sides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798